COLLINS, Judge
(dissenting).*
In my view, the majority creates ambiguity in Minn.Stat. § 609.2241 (2008), the knowing-transfer-of-communicable-disease statute, by writing words and phrases into the plain language of the statute. Because the statute is unambiguous and applies to appellant’s conduct, I respectfully dissent.
Section 609.2241, subdivision 2(1), criminalizes sexual penetration when the infected person fails to inform the other person that he has a communicable disease. Section 609.2241, subdivision 2(2), criminalizes the transfer of sperm. On its face, subdivision 2(2) applies to all activity involving the transfer of sperm by an infected person, except when the transfer of sperm is “deemed necessary for medical research” or “disclosed on donor screening forms.” Minn.Stat. § 609.2241, subd. 2(2). Nonetheless, the majority concludes that subdivision 2(2) may reasonably be interpreted as having an exception for a transfer of sperm that occurs during sexual penetration. But nothing in the plain language of subdivision 2(2) supports this interpretation. The legislature did not except from subdivision 2(2) a transfer of sperm that occurs during sexual penetration, and we are not at liberty to write such an exception into the plain language of the statute. See Minn.Stat. § 645.16 (2010); State ex rel. Rockwell v. State Bd. of Educ., 213 Minn. 184, 189, 6 N.W.2d 251, 256-57 (1942) (holding that a court may not write words of limitation into an otherwise unambiguous statute under the guise of interpretation).
The majority also concludes that the definition of “sexual penetration” supports appellant’s interpretation of section 609.2241.The majority essentially concludes that subdivision 2(1) is rendered superfluous by the plain language of subdivision 2(2) because subdivision 2(1), by definition, includes the transfer of sperm. Again, however, the plain language of the statute does not support this interpretation.
*619The term “sexual penetration” is defined in two relevant places. First, “sexual penetration” is defined in the knowing transfer of communicable disease statute and “means any of the acts listed in section 609.341, subdivision 12, when the acts described are committed without the use of a latex or other effective barrier.” Minn. Stat. § 609.2241, subd. 1(e). Second, “sexual penetration” is defined in the criminal-sexual-conduct statutes and “means any of the following acts committed without the complainant’s consent, except in those cases where consent is not a defense, whether or not emission of semen occurs.” Minn.Stat. § 609.341, subd. 12 (2008).
Both definitions of “sexual penetration” take similar forms. They each begin by prohibiting the acts listed in section 609.341, subdivision 12.6 Both definitions then qualify what those acts may or may not entail. The majority writes the qualification “whether or not emission of semen occurs” from the definition of “sexual penetration” as used in the criminal sexual conduct statutes into the definition of “sexual penetration” as used in the knowing-transfer-of-communicable-disease statute. This interpretation is contrary to the plain language of the statute. The knowing-transfer-of-communicable-disease statute utilizes section 609.341, subdivision 12, for one thing and one thing only: “the acts listed.” Minn.Stat. § 609.2241, subd. 1(e) (“ ‘Sexual penetration’ means any of the acts listed in section 609.341, subdivision 12, when the acts described are committed without the use of a latex or other effective barrier.” (emphasis added)). Because the qualification “whether or not emission of semen occurs” is not one of the acts listed in section 609.341, subdivision 12, it has no relevance to the definition of “sexual penetration” as used in the knowing-transfer-of-communicable-disease statute.7
Had the legislature intended to define “sexual penetration” as having the same definition given in section 609.341, subdivision 12, it could have done so. See, e.g., MinmStat. § 609.066, subd. 1 (2010) (“.‘Peace officer’ has the meaning given in section 626.84, subdivision 1.”); Minn.Stat. § 609.223, subd. 2 (2010) (“ ‘[C]hild abuse’ has the meaning given it in section 609.185, clause (5).”); Minn.Stat. § 609.2247, subd. 1(b) (2010) (“‘Family or household mem*620bers’ has the meaning given in section 518B.01, subdivision 2.”); Minn.Stat. § 325E.38, subd. 5 (2010) (“For purposes of this section, the ‘CFC’ has the definition given in section 116.70, subdivision 3.”); Minn.Stat. § 253B.02, subd. la (2010) (“ ‘Case manager’ has the definition given in section 245.462, subdivision 4, for persons with mental illness.”). But the legislature did not define “sexual penetration” in this way. Thus, under the plain language of the statute, subdivisions 2(1) and 2(2) criminalize different conduct. Subdivision 2(1) criminalizes “sexual penetration.” By definition, a violation of subdivision 2(1) is triggered at the moment an infected person engages in one of the acts listed in section 609.341, subdivision 12. It matters not what happens thereafter, even if the infected person subsequently transfers sperm. Subdivision 2(2) criminalizes the transfer of sperm. Not all acts of sexual penetration result in the transfer of sperm, but under the plain language of the statute, those that do may be prosecuted under subdivision 2(2).
Appellant contends that drawing the line at ejaculation is absurd. On the contrary, that is the most logical line to draw, given the legislature’s clear purpose in enacting the statute, which is to prevent the spread of communicable diseases. Health-care professionals advise that transferring bodily fluids is required to transfer a communicable disease. Thus, as Dr. Simpson testified in this case, one way to reduce the risk of transferring a communicable disease is simply to not “exchange bodily fluids.” The statute accounts for this: subdivision 2(1) allows sexual penetration (defined as a sexual act committed without the use of a condom) provided there is full disclosure of the communicable disease. But once the transfer of bodily fluids occurs, there is a great risk of transferring the communicable disease to others. Indeed, as Dr. Simpson testified in this case, someone who receives bodily fluids, i.e., semen, in the rectum is at the highest risk of receiving a communicable disease from an infected person. The statute accounts for this as well: subdivision 2(2) prohibits behavior which involves the exchange of bodily fluids. Thus, any reasonable person reading this statute would understand that he may engage in unprotected sexual activity as long as he discloses his disease status to the other person, but that he should not transfer sperm to the other person, just as he has been so advised by his health-care professional.
As I view it, the language in section 609.2241 is clear and unambiguous. Subdivision 2(2) prohibits the “transfer of ... sperm” and, because appellant’s conduct involved the “transfer of ... sperm,” he may be prosecuted under this subdivision notwithstanding the fact that his conduct also involved sexual penetration. Moreover, this interpretation of the statute is the only interpretation that effectuates the intent of the legislature: to prevent the spread of communicable diseases. See Minn.Stat. § 645.16 (stating that the goal of statutory interpretation and construction “is to ascertain and effectuate the intention of the legislature”). The legislature criminalized the knowing transfer of communicable diseases, communicable diseases are transferred through the exchange of bodily fluids, and subdivision 2(2) explicitly prohibits the transfer of such fluids, regardless of the type of activity engaged in. To me, there is no other reasonable interpretation of this statute. Therefore, I would address the constitutional arguments raised by appellant.

 Retired judge of the district court, serving as judge of the Minnesota Court of Appeals by appointment pursuant to Minn. Const. art. VI, § 10.


. That list is as follows:
(1) sexual intercourse, cunnilingus, fellatio, or anal intercourse; or
(2) any intrusion however slight into the genital or anal openings:
(i) of the complainant’s body by any part of the actor's body or any object used by the actor for this purpose;
(ii) of the complainant's body by any part of the body of the complainant, by any part of the body of another person, or by any object used by the complainant or another person for this purpose, when effected by a person in a position of authority, or by coercion, or by inducement if the child is under 13 years of age or mentally impaired; or
(iii) of the body of the actor or another person by any part of the body of the complainant or by any object used by the complainant for this purpose, when effected by a person in a position of authority, or by coercion, or by inducement if the child is under 13 years of age or mentally impaired. Minn.Stat. § 609.341, subd. 12.


. The majority nonetheless contends that it is acceptable to write this qualification into the plain language of the statute based, in part, on the similar position taken by the state at oral argument. But we are not compelled to adopt an unreasonable interpretation asserted by the parties at oral argument. See State v. Hannuksela, 452 N.W.2d 668, 673 n. 7 (Minn. 1990) (stating that "it is the responsibility of appellate courts to decide cases in accordance with law, and that responsibility is not to be diluted by counsel's oversights, lack of research, failure to specify issues or to cite relevant authorities” (quotation omitted)); see also State v. Leathers, 799 N.W.2d 606, 608 (Minn.2011) (noting that we review issues of statutory interpretation de novo).